Case 3:20-cr-00042-MCR Document 53 Filed 03/22/21 Page 1 of 7

NDFL 245C (Rev. 11/16} Amended Indgment in a Criminal Case (NOTE; identify Changes with Asterisks (*)}
Sheet |

UNITED STATES DISTRICT COURT
Northern District of Florida

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

)
v. )
KIESHA TAYLON MANDEL ) Case Number: 3 ?20cr42-001/MCR
}  USMNumber:  26891-017
Date of Original Judgment: January 6,2021 ) Christopher L. Rabby (Appointed — CJA)
{Or Date of Last Amended Judgment} ) Defendait’s Attoracy
Reason for Amendment: )
[4 Correction of Sentence on Remand (18 U.S.C. 3742{f¢1) and 23 ) ] Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
LI Reduction of Sentence for Changed Circumstances (Fed. R. Crim. ) [| Modification of Imposed Term of Imprisonment for Extraordinary and
P. 35(b)) ) Compelling Reasons (18 U.S.C, § 3582(c)(1)}
[_] Correction of Sentence by Sentencing Court (Fed, R. Crim, P, 35(a)) [| Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
KX Correction of Sentence for Clerical Mistake (Fed. R. Crim, P. 36) } to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
(Per Order, doc, #51} ) | Direct Motion to District Court Pursuant to L] 28 U.S.C, § 2255 or
) [] 18 U.S.C. § 3859f09(77)
C Modification of Restitution Order (18 U.S.C. § 3664}
THE DEFENDANT:
DX] pleaded guilty to count(s) One, Two, Three and Four of the Indictment on August 31, 2020
{_] pleaded nolo contendere to count(s)
which was accepted by the court.
[-] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. §§ 111 fa)(1) and (b) Forcibly Assaulting a Federal Officer with Use ofa May 22, 2020 One
Deadly Weapon May 22, 2020 Two
May 22, 2020 Three
F.S.5, 316,1935(3)(a} and 18 Fleeing and Eluding a Law Enforcement Officer with May 22, 2020 Four
U.S.C, §§ 7 and 13 Siren and Lights Activated with High Speed or Reckless
Driving
The defendant is sentenced as provided in pages ___-7___ of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
L} The defendant has been found not guilty on count(s)

 

[] Count(s) __Liis [] are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

January 6, 2021

 

Date of Imposition of Judgment

 

 

   

‘Signature of Judge
M. Casey Rodgers, Wnited States District Judge

 

Name and Title of Judge

 

March 2 _, 202]
Date

 
Case 3:20-cr-00042-MCR Document 53 Filed 03/22/21 Page 2 of 7

 

NDFL 245C (Rev. 11/16) Amended Judgment in a Criminal Case
. Sheet 2 — Imprisonment (NOTE: Identify Changes with Asterisks (*))
Judgment— Page 2 of
DEFENDANT: KIESHA TAYLON MANDEL
CASE NUMBER: 3:20cr42-00 L/MCR
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of

36 months, This consists of a term of 12 months as to each of Counts One, Two and Three, to run consecutively,
one with the other; and 12 months as to Count Four, to run concurrently to ail other counts,

The court makes the following recommendations to the Bureau of Prisons:

Due to medical reasons, the court recommends that the defendant be designated to a Bureau of Prisons medical facility near
Jowa as reasonably possible.

The court identifies the defendant as a person in need of a focused, intensive substance abuse treatment program,
both during incarceration and on reentry through a residential reentry center.

 

The court recommends the defendant’s placement into the BOP’s Residential Drug Abuse Program, Additionally, while
awaiting placement into RDAP, or, if deemed ineligible for RDAP due to the time of sentence, or for any

other reason, the court orders the defendant to complete Drug Education classes and fully participate in the BOP’s
nonresidential drug abuse treatment program, Further, the court recommends that the defendant participate in any

and all cognitive behavioral therapy programming available.

IX} The defendant is remanded to the custody of the United States Marshal. 2

 

LJ The defendant shall surrender to the United States Marshal for this district:

a
LC] Oe CJ am, 7] p.m. on

[J as notified by the United States Marshal,

 

| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons.

[] before 2 p.m. on [| as notified by the Probation or Pretrial Services Office,

[| as notified by the United States Marshal.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on . | fo
at ; with a certified copy of this judgment.
- UNITED STATES MARSHAL 7
By |

 

DEPUTY UNITED STATES MARSHAL
Case 3:20-cr-00042-MCR Document 53 Filed 03/22/21 Page 3 of 7

 

NDPL 245C(Rev. 11/16) Amended Judgment in a Criminal Case :
Sheet 3 — Supervised Release (NOTE: Identify Changes with Asterisks (*))
Judement—Page 3 of = 7
DEFENDANT: KIESHA TAYLON MANDEL
CASE NUMBER: 3:20cr42-00 /MCR
SUPERVISED RELEASE

Me be

wa

Upon release from imprisonment, you wil! be on supervised release for a term of:

3 years as to Counts One, Two, Three and Four, with terms to run concurrently, one with the other.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
You must cooperate in the collection of DNA as directed by the probation officer, (check jf applicable)
| | You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, ef seq.)
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where
you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
[] You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.

 

 
Case 3:20-cr-00042-MCR Document 53 Filed 03/22/21 Page 4 of 7

 

 

NDPFL 245C (Rey. i1/16) Amended Judgment in a Criminal Case
Sheet 3A — Supervised Release (NOTE: Identify Changes with Asterisks (*))
Judgment—Page ss 4 _ of Ft
DEFENDANT: KIESHA TAYLON MANDEL
CASE NUMBER: 3:20cr42-00 MCR.

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5, You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer

to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7, You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change, If notifying the probation officer at least LO
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10, You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature - Date ;

 

 
Case 3:20-cr-00042-MCR Document 53 Filed 03/22/21 Page 5 of 7

 

NDFL 245C (Rev. 11/16) Amended Judgment is a Criminal Case
Sheet 3D — Supervised Release (NOTE: Identify Changes with Asterisks (*)}
Judgment—-Page 5 of 7
DEFENDANT: KIESHA TAYLON MANDEL
CASE NUMBER: 3:20cr42-00 L/MCR

SPECIAL CONDITIONS OF SUPERVISION

1. You shall abstain from the use of alcohol.

2. You will be evaluated for substance abuse and referred to treatment as determined necessary through an
evaluation process. Treatment is not limited to, but may include, participation in a Cognitive Behavior
Therapy program. You will be tested for the presence of illegal controlled substances or alcohol at any
time during the term of supervision. You must not use or possess alcohol.

3. You must be evaluated mental health and referred to treatment as determined necessary through an
evaluation process. Treatment is not limited to but may include participation in a Cognitive Behavior
Therapy program.

4. You must submit your person, property, house, vehicle, to a search conducted by a United States
probation officer. Failure to submit to a search may be grounds for revocation of supervised release. You
must warn any other occupants that the premises may be subject to searches pursuant to this condition.
An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
the defendant has violated a condition of his supervision and that the areas to be searched contain
evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable
mannet.

5. You must provide the probation officer all requested financial information, both business and personal,

6. You must not incur new credit charges or open additional lines of credit without the approval of the
probation officer unless the defendant has satisfied his financial obligations.

7. Any unpaid restitution balance must be paid in monthly installments of $100 to commence within three
months of your release from custody.
Case 3:20-cr-00042-MCR Document 53 Filed 03/22/21 Page 6 of 7

 

NDFL 245€ (Rev. 1 £/16) Amended Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks (*)}
Judgment—Page 6 = of oF
DEFENDANT: KIESHA TAYLON MANDEL
CASE NUMBER: 3:20cr42-001/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

te
Assessment IVTA Assessment” Fine Restitution
TOTALS $ 400.00 $ O-none $ 0— waived $ 17,111.57
[| The determination of restitution is deferred until _ . An Amended Judgment in a Criminal Case (AO 245) will be
entered after such determination.
xX] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Restitution Ordered
$17,111.57
Department of the Navy

Office of the Judge Advocate General
Tort Claims Unit Norfolk

ATTN: Claim No, 3210368

9620 Maryland Avenue, Suite 205
Norfolk, Virginia 23511-2949

TOTALS _— $ _ 17,111.57 _
Cy Restitution amount ordered pursuant to plea agreement $ _
J The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to £8 U.S.C, § 3612(g).

x] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived for the [_] fine restitution.

|_| the interest requirement for the [_] fine  [_] restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22,
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
Case 3:20-cr-00042-MCR Document 53 Filed 03/22/21 Page 7 of 7

 

NDPFL 245C (Rev. E1/16) Amended Judgment in a Criminal Case
Sheet 6 — Schedule of Payments (NOTE: Identify Changes with Asterisks {*))
Judgnient — Page 7. of
DEFENDANT: KIESHA TAYLON MANDEL
CASE NUMBER: 3:20cr42-00 L/MCR
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of $ 17,511.57 due and payable in full immediately, balance due*

[| notlaterthan i
PX] in accordance with [| C, [| D, [ ] FE, or F below; or

 

B CI] Payment to begin immediately (may be combined with [| C, [| D, or ] F below); or

Cc [J Paymentinequal = (e.g., weekly, monthly, quarterly) installments of $ over a period of
| 8, months or years), tocommence (e.g, 30 or GO days) after the date of this judgment; or

D [| Payment in equal ___ (e.g., weekly, monthly, quarterly) installments of $ over a period of
(¢.g., months or “year ‘s), to commence _—__ fe.g., 30 or 60 days) after release from imprisonment toa

term of supervision; or

E [| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F XxX] Special instructions regarding the payment of criminal monetary penalties:

*The total amount of restitution ($17,111.57) and the special monetary assessment ($400.00) is $17,511.57
and it is due and payable in full immediately. Any unpaid restitution balance must be paid in monthly

installments of $100.00 to commence within three months of release from custody.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’

Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[| Joint and Several

Defendant and Co-Defendant Names and Case Numbers (ineluding defendant number), Total Amount, Joint and Several Amount,

and corresponding payee, if appropriate,

| The defendant shall pay the cost of prosecution.
[| The defendant shall pay the following court cost(s):
[| The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

 
